United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3006
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Byron Pargo,                           *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: June 30, 2005
                                Filed: July 13, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Byron Pargo appeals the sentence imposed by the district court1 after he
pleaded guilty to falsely representing a Social Security number to be the number
assigned to him, in violation of 42 U.S.C. § 408(a)(7)(B). His counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967). Pargo
has filed a pro se supplemental brief.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
       We conclude that the arguments raised on appeal are without merit. First, the
offense-level calculations for purposes of the United States Sentencing Guidelines
were in accordance with the plea agreement. Second, the decision to include a term
of community confinement rather than home detention as a condition of probation
was within the district court’s discretion. See U.S.S.G. § 5B1.1(a)(2). Third, the
possibility that Pargo would have to pay some of the costs of his confinement was
stated in both the plea agreement and the unobjected-to presentence report, although
we note that the district court found he was unable to pay a fine or restitution. To the
extent Pargo asserts that his attorney misadvised him, any related claim of ineffective
assistance of counsel should be raised in a motion under 28 U.S.C. § 2255, where an
appropriate record may be developed. See United States v. Hughes, 330 F.3d 1068,
1069 (8th Cir. 2003).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), including consideration of the impact of United States v. Booker, 125
S. Ct. 738 (2005), and United States v. Pirani, 406 F.3d 543 (8th Cir. 2005) (en banc),
we find no nonfrivolous issues for appeal. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                          -2-